Citation Nr: 0534103	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbus, South Carolina.  In a 
March 2003 rating decision, the RO denied service for 
depression, finding that the veteran had not submitted new 
and material evidence to reopen the claim.  In September 
2003, the RO denied service connection for PTSD.
The veteran testified before the undersigned Veterans Law 
Judge in a July 2005 Board hearing at the RO.

At the July 2005 Board hearing, the veteran submitted 
evidence that had not been considered by the RO.  However, he 
also submitted a waiver of RO consideration of the evidence.  
For this reason, it is not referred to the RO for initial 
consideration.   38 C.F.R. § 20.1304(a), (c) (2005).


FINDINGS OF FACT

1.  In March 2001, the RO denied service connection for 
depression on the basis that there was no evidence showing 
this condition was incurred in or aggravated by military 
service.  The veteran was notified of this decision and his 
procedural rights, but did not perfect a timely appeal.

2.  Evidence received since the March 2001 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for depression.

3.  The competent medical evidence of record relates the 
veteran's current psychiatric disorders, to include 
depression and PTSD, to service.


CONCLUSIONS OF LAW

1.  The March 2001 RO decision denying the claim of service 
connection for depression is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).

2.  The evidence received subsequent to the March 2001 RO 
decision is new and material, and the claim of service 
connection for depression is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  A psychiatric disorder, to include depression and PTSD, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The RO originally denied service connection for depression by 
rating decision in September 2000, and confirmed this rating 
in March 2001.  Evidence considered at that time included 
service medical records, private medical records dated from 
1964 to 1965, and from November 1993 to May 2000, VA medical 
records dated from August 1993 to May 2000, and records 
related to an application for eligibility for vocational 
rehabilitation benefits. 

The private 1964 and 1965 records showed a diagnosis of 
adjustment reaction to childhood.  The service medical 
records were negative for any psychiatric treatment.  VA 
medical records and private medical records dated from 1993 
to 2000 show a diagnosis of major depressive disorder.  The 
application for vocational rehabilitation benefits did not 
show a diagnosis of a psychiatric disorder.  

The RO denied the veteran's claim of service connection for 
depression in September 2000, and confirmed this decision in 
March 2001, on the basis that there was no evidence this 
condition was incurred in or aggravated by military service.  
The veteran was notified of this decision and his procedural 
rights in April 2001.  After filing a notice of disagreement, 
the veteran was furnished with a statement of the case and 
notified that in order to perfect the appeal, he must submit 
a VA  
Form 9 substantive appeal within 60 days of the date of the 
September 30, 2002 notice.  The veteran subsequently 
requested an additional 30 days to perfect his appeal, but 
did not submit his VA Form 9 until January 16, 2003, which 
even with a 30-day extension, was not timely.  See 38 C.F.R. 
§ 20.302.  As such, the March 2001 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302 (a).  

The RO accepted the untimely January 2003 VA Form 9 as a 
claim to reopen service connection for depression.  Evidence 
received since that time includes additional service 
personnel records, VA medical records dated from 2001 to 
2004, private medical records dated from 2001 to 2005, a 
reply from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), and newspaper articles and pictures 
submitted by the veteran.  The veteran also participated in 
an informal conference at the RO in June 2004, and testified 
at a July 2005 Board hearing.  

Additional personnel records include letters of appreciation 
to the veteran from the U.S. Coast Guard for completion of 
Deep Freeze 75 in Antarctic Sound and assistance to USCGC 
Glacier.  The VA medical records and private medical records 
show a continuing diagnosis of depression and major 
depressive disorder from November 2001 to November 2004.  An 
August 2002 VA medical record notes the veteran had obsessive 
compulsive disorder tendencies as a child and also had a 
family history of depression.  There are also three medical 
opinions dated in April 2003, August 2004, November 2004, and 
February 2005 relating the veteran's depression to service.  
Last, the USASCRUR response documents the DEEPFREEZE 1975 
operations report submitted by the U.S. Coast Guard Cutter; 
these events also are noted in the newspaper articles 
submitted by the veteran.  At the July 2005 Board hearing, 
the veteran provided detailed accounts regarding the 
incidents in service, which he claimed caused his depression, 
including his ship, the U.S.S. Glacier, becoming stuck in a 
glacier in Antarctica near an enemy ship in 1974 or 1975.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in January 2003, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that the VA medical records and private 
medical records, the additional service personnel records, 
and the Board hearing testimony are new and material.  The 
evidence is new because it was not submitted previously to 
the RO, and the RO did not consider it in its initial rating 
decision.  38 C.F.R. § 3.156(a).  The evidence also is 
material because it shows chronic findings of depression and 
major depressive disorder, numerous medical opinions relating 
the veteran's psychiatric disorder to service, and provides 
detailed accounts and documentary evidence of the in-service 
incident the veteran claims lead to his depression.  None of 
this evidence was established at the time of the last rating 
decision; and it raises a reasonable possibility of 
substantiating his claim of service connection for 
depression.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the evidence is both new and material and serves 
to reopen the veteran's claim.

Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for depression.  
In light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  Additionally, the Board notes 
that the issue will be addressed as service connection for a 
psychiatric disorder to include depression and PTSD.

The veteran seeks service connection for a psychiatric 
disorder, to include depression and PTSD.  He testified at 
the July 2005 Board hearing that he had no jobs prior to 
service exposing him to any traumatic experiences.  In 
service, he noted that he was a Boatswains mate and a seaman 
apprentice.  He stated that he was on a Coast Guard ice 
breaker, the U.S.S. Glacier, which was sent down to 
Antarctica during the winter of 1974 and 1975, when they ran 
into another icebreaker from Argentina and got stuck in the 
ice.  He indicated that at that time Argentina was undergoing 
some guerilla warfare and that he and his shipmates were 
unarmed.  He also noted that they were stuck in the ice for 
about 10 days to two weeks, which he indicated was dangerous 
for a ship.  He recalled that it was a really stressful time 
and that they were not in a safe situation.  He also noted 
that the Argentine ship also got stuck in the ice and that 
they were in unknown territory so there was a lot of danger.  
He stated that this was the incident that caused him to start 
having nightmares and flashbacks.  He also stated that he 
felt depressed a lot in service after the incident in the 
winter of 1974 and 1975 and that by the time he got out of 
service, it was getting worse.  He noted that in service he 
went to a Corpsman twice but they did not know anything about 
depression.  He indicated that he did not get treatment until 
1993 because he did not realize it was a medical thing that 
was curable.  The veteran also submitted lay statements from 
a retired serviceman in the U.S. Coast Guard, who indicated 
that he served with the veteran during Operation Deep Freeze 
75.  His sister also submitted a statement, indicating that 
she had 27 years experience in the medical field and observed 
the veteran being despondent and sleeping all the time when 
he returned home from service.  Last, the veteran submitted 
newspaper articles and pictures documenting the events he 
described in service in Antarctica.  In sum, the veteran 
contends that he has a psychiatric disorder, to include 
depression and PTSD as a direct result of his service, thus 
entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows a current psychiatric disorder.

VA medical records and private medical records show a 
continuing diagnosis of depression and major depressive 
disorder from 1993 to 2004.

An April 2003 medical statement signed by a psychiatrist and 
psychotherapist shows a diagnosis of PTSD and major 
depressive disorder.  

An August 2004 VA examination report shows a diagnosis of 
PTSD with major depressive features, relating to this 
disorder, as well as generalized anxiety disorder. 

A November 2004 VA examination report conducted by the same 
VA examiner, who had performed the August 2004 examination, 
shows a diagnosis of major depressive disorder, severe, 
chronic, depression, and either a generalized anxiety 
disorder or PTSD diagnosis. 

In February 2005, the same private psychiatrists, who 
provided the April 2003 opinion, diagnosed the veteran with 
major depressive disorder, recurrent, sometimes mild, 
occasionally severe, with psychotic, bipolar features; 
atypical depressive disorder; generalized anxiety disorder; 
PTSD, mild; obsessive-compulsive disorder; and attention 
deficit hyperactivity disorder.  

The next issue is whether there is any evidence of in-service 
incurrence or aggravation of a psychiatric disorder, to 
include depression and PTSD.

Private medical records prior to service show the veteran was 
seen from 1964 to 1965 for behavioral problems at school.  He 
was given a diagnosis of adjustment reaction to childhood in 
March 1964.  The possibility of mild brain damage also was 
discussed.  Projective tests in August 1964 revealed mild 
organic brain damage.  It also was noted on an August 1964 
psychiatric evaluation that the veteran had prominent 
obsessive-compulsive traits with some ritualistic behavior 
and some very definite phobic components.

A March 1973 entrance examination report shows a normal 
psychiatric examination.  On his report of medical history, 
the veteran checked "don't know" in response to whether he 
had previous nervous trouble of any sort.  He denied a 
previous history of depression or excessive worry.  

While there is evidence, which suggests the veteran suffered 
from a psychiatric disorder prior to service, the only 
diagnosis given during his psychiatric treatment in 1964 was 
adjustment reaction to childhood.  The 1964 records show the 
veteran had obsessive-compulsive traits with ritualistic 
behavior and phobic components, and note possible organic 
brain damage; but these do not indicate clear and 
unmistakable evidence of a psychiatric condition prior to 
service.  Moreover, the March 1973 psychiatric examination at 
entrance into service was normal.  As such, the veteran is 
considered to have been in sound condition at the time of 
entry into service, in this regard; and the issue is whether 
there was any in-service incurrence of a psychiatric 
disorder, to include depression and PTSD.  38 U.S.C.A. 
§§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

As noted, the service medical records are negative for any 
treatment of a psychiatric disorder.  At discharge in 
December 1976, the veteran's psychiatric examination was 
normal.

A November 2004 reply from USASCRUR notes that upon review of 
the Deep Freeze 1975 Operations report submitted by the U.S. 
Coast Guard Cutter (USCGC) Burton Island (WAGB-283), the 
USCGC Burton Island crossed Antarctica Circle in December 
1974.  In February 1975, the USCGC Burton Island was diverted 
to aid the USCGC Glacier in rendering assistance to the 
Argentine Navy Icebreaker, General San Martin, which was 
beset in pack ice.  The USCGC Burton Island arrived on scene 
in Antarctic Sound on March 1, 1975.  On March 2, 1975, the 
USCGC Glacier damaged her starboard propeller on multi-year 
ice, while trying to reach the General San Martin.  The USCGC 
Glacier was beset in position.  On March 11, 1975, the USCGC 
Glacier broke free and entered into open water in the 
Antarctic Sound.  The USCGC Burton Island assisted the USCGC 
Glacier in returning her crew members from a nearby Argentine 
station.  On March 27, 1975, the USCGC Burton Island departed 
Antarctic Sound.

The personnel records also include an April 1975 cover letter 
to the veteran from his Commanding Officer, USCGC Burton 
Island (WAGB 283), which was attached to numerous letters of 
appreciation.  The Commanding Officer noted that the letters 
were received upon completion of Deep Freeze 75, which 
reflected their operation in Antarctic Sound, providing 
support and assistance to USCGC Glacier (WAGB 4) and 
Argentine icebreaker General San Martin.  A March 1975 letter 
from the Eleventh Coast Guard District commends the USCGC 
Burton Island for outstanding performance of duty in a 
"demanding, lonely, frustrating, but ultimately successful 
vigil."  Another March 1975 letter from the Eleventh Coast 
Guard District welcomes the USCGC Burton Island after its 
"arduous and unusually long Deep Freeze 75 deployment" and 
commends them for vigilant watch over and assistance to the 
USCGC Glacier and General San Martin, as well as its casualty 
free maintenance of shipboard equipment in an inhospitable 
environment.  A May 1975 letter from the Chief of the Navy 
Section, U.S. Military Group, Argentina notes that the 
departing Commander of the Argentine Navy Antarctic Task 
Group devoted a portion of his address in a recent ceremony, 
extolling the cooperation he received from the USCGC Glacier 
and USCGC Burton Island, especially during the time his 
flagship, ARA General San Martin, was trapped in the ice.

The newspaper articles submitted by the veteran also document 
the events, involving the ships colliding with ice in 
Antarctica and subsequent rescue efforts.

Upon review, the Board finds that the response from USASCRUR 
and the 1975 letters of appreciation are sufficient 
documentation of the role of the veteran's unit on board the 
USCGC Burton Island.  It was noted that the deployment in 
Deep Freeze 75 was arduous and unusually long and that it 
occurred in an inhospitable environment.  These, along with 
the veteran's testimony provide satisfactory evidence to 
corroborate the occurrence of the claimed stressors.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993); Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).

As the record shows a current psychiatric disorder and the 
claimed in-service stressors are corroborated by service 
personnel records, the determinative issue becomes whether 
there is any relationship between these.

An April 2003 medical statement signed by a psychiatrist and 
psychotherapist shows the veteran was first seen in October 
2002, and ever since for two-week intervals.  The veteran had 
indicated that he was first diagnosed with depression 10 
years ago and began during a four-year period of service with 
the U.S. Coast Guard.  It was noted that during the course of 
his treatment the veteran was asked to keep a daily journal 
to recount incidents that occurred in the Coast Guard and 
that during a few sessions he spoke with some difficulty of 
highly stressful events that occurred in Antarctica.  He 
specifically stated that while in Antarctica his ship and 
another became badly damaged and that he witnessed a near 
confrontation involving his ship and another one from 
Argentina.  He noted that this occurred during the early 
winter of 1975, which was during a time when violence had 
broken out in both Argentina and Chile, and a U.S. Ambassador 
was assassinated.  He also claimed that the weapons that 
belonged to his ship had all been removed earlier.  In 
recounting this, the psychiatrist noted that the veteran 
showed signs of stress and real discomfort and for this 
reason, he was diagnosed with PTSD.  The psychiatrist also 
found that the stressor event described by the veteran lead 
to major depressive disorder, which was accompanied by racing 
thoughts, occurring daily or nightly, and could not be 
treated with anti-depressants.  In sum, the psychiatrist and 
a psychotherapist, found that a diagnosis of PTSD was 
appropriate and that this condition was due to events that 
occurred in Antarctica, during a period of service with the 
U.S. Coast Guard.  The psychiatrists also found that the 
diagnosis of major depressive disorder was correct and that 
the likelihood that this condition began during the veteran's 
period of service, and not at all speculative.  These 
psychiatrists later submitted another undated letter briefly 
summarizing these same findings.

An August 2004 VA examination report notes the veteran's pre-
service findings of adjustment reaction to childhood and 
obsessive compulsive traits with phobic components.  It also 
was noted that he had a family history of depression and 
attention-deficit hyperactivity disorder.  The examiner 
reported on the veteran's claimed in-service stressors, 
including the threat of combat with Argentine warship and his 
ship becoming stuck in the ice in Antarctica.  The veteran 
also had related further that he was attacked by another 
serviceman with a knife while on board the ship.  The 
examiner stated that it was his opinion that the veteran had 
been psychically fragile since childhood and that the 
incidents expressed in service could have been activating 
events, relating to subsequent PTSD.  He noted that this 
opinion was made with "moderate reservation."  The examiner 
thus found that it was his sense that it was "at least as 
likely as not that PTSD with major depressive features, 
relating to this disorder, as well as generalized anxiety 
disorder were caused, or at least activated, by this 
veteran's service in the U.S. Coast Guard."

A November 2004 VA examination report conducted by the same 
VA examiner, who had performed the August 2004 examination, 
shows a diagnosis of major depressive disorder, severe, 
chronic.  The examiner stated that the veteran was extremely 
anxious as well, and that he might have incorporated his 
depression and anxiety into either a generalized anxiety 
disorder or PTSD diagnosis (due to incidents aboard the U.S. 
Coast Guard Burton Island icebreaker).

In February 2005, the same private psychiatrists, who had 
previously submitted opinions submitted a statement that the 
veteran's current diagnoses included major depressive 
disorder, recurrent, sometimes mild, occasionally severe, 
with psychotic, bipolar features; atypical depressive 
disorder; generalized anxiety disorder; PTSD, mild; 
obsessive-compulsive disorder; and attention deficit 
hyperactivity disorder.  The psychiatrists provided the same 
opinion previously given.  They also added that the 
generalized anxiety disorder probably existed prior to 
service, as evidenced by a questionnaire from a pre-
enlistment physical.  They found that this was a mild 
disorder prior to the veteran's service that managed to 
worsen during service.  They stated that they still believed 
upon second review of the service medical records that it was 
at least as likely as not that the veteran's major depressive 
disorder, recurrent, and PTSD were caused by trauma sustained 
while he was in the military.  They also found that it was at 
least as likely as not that his generalized anxiety disorder 
was made worse by his period of service in the Coast Guard.

Based on the foregoing, the Board finds current medical 
diagnoses of a psychiatric disorder, including depression and 
PTSD, corroborative evidence of the claimed in-service 
stressors, and medical evidence of a nexus between the 
veteran's current psychiatric disabilities and service.  
While the medical examiners found that an anxiety disorder 
and obsessive-compulsive disorder existed prior to service, 
as noted, the Board has found there is not clear and 
unmistakable evidence of a pre-existing psychiatric disorder.  
Moreover, even if these conditions did clearly and 
unmistakably exist prior to service, the medical evidence 
indicates that any pre-existing conditions were at least 
aggravated by service.  Accordingly, resolving all doubt in 
the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for a psychiatric 
disorder, to include depression and PTSD.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.310(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  




ORDER

New and material evidence was submitted to reopen the 
veteran's claim for service connection for depression.

Entitlement to service connection for a psychiatric disorder, 
to include depression and PTSD is granted, subject to the 
rules and payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


